DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 08/13/2021 have been entered. Claims 1, 3-13 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Faklis (US 2008/0083886, of record) in view of Lissotschenko (US 2007/0127132, of record).
Regarding claim 1, Faklis discloses an apparatus for deflecting laser radiation (see Fig 1B), comprising: a first lens array (21, lens array) comprising a plurality of first lenses arranged next to one another (see Fig 1B; Para [0038]; lens array 21 includes 4 micro lenses) to permit the laser radiation to at least partially pass through the first lens array (see Fig 1B; Para [0038]; light at least partially passes through first lens array), the first lenses being arranged side by side in a direction that is perpendicular to a direction of propagation of the laser radiation passing through the first lenses (see Fig 1B; Para [0038]; lens array 21 includes 4 micro lenses arranged side by side perpendicular to a direction of laser propagation); a second lens array (26, second lens array) comprising a plurality of second lenses arranged next to one another to (see Fig 1B; 26 composed of 2 lenses that are next to each other) at least partially pass through the second lens array laser radiation that has passed through the first lens array (see Fig 1B; at least partially pass light through the second lens array); a first rotatable or pivotable first mirror (see Fig 1B; Para [0044]; 24 is a rotatable steering mirror) arranged between the first and second lens arrays to deflect in a direction of the second lens array the laser radiation that has passed through the first lens array (see Fig 1B; mirror placed between first and second mirrors to deflect radiation in a direction of the second lens array); and an objective lens (32, focusing lens) to focus laser radiation that has passed through the second lens array into a working plane (see Fig 1B; Para [0045]; 32 referred to as an objective lens which focuses light passed through second lens array into working plane); and a second rotatable or pivotable mirror (28, second steering mirror) to deflect in a direction of the 
Lissotschenko discloses an apparatus for deflecting laser light (see Fig 8), wherein the second lenses being arranged side by side in a direction that is perpendicular to a direction of propagation of the laser radiation passing through the second lenses (see Fig 8; Para [0035, 0056]; first and second lens device configured to Fourier- transform laser radiation that passes through first lens array 1). 
Therefore, it would have been obvious for one of ordinary skill in the art to have modified Faklis with wherein the second lenses being arranged side by side in a direction that is perpendicular to a direction of propagation of the laser radiation passing through the second lenses of Lissotschenko for the purpose of improving the collection efficiency of laser light increasing accuracy. 
Regarding claim 3, Faklis in view of Lissotschenko further discloses the apparatus (Faklis: see Fig 1B) of claim 1, further comprising: a controller (Faklis: Para [0044]; use of control system NI LOOKOUT is disclosed to control rotation of both mirrors) to rotate or pivot the first rotatable or pivotable mirror at a first angular velocity (Faklis: Para [0041-44]; first mirror rotated in the x-axis independently from second mirror) and to rotate or pivot the second rotatable or pivotable mirror at a second angular velocity that is 
Regarding claim 4, Faklis in view of Lissotschenko discloses the apparatus (Faklis: see Fig 1B) of claim 1, further comprising: a first lens device arranged between the first lens array and the first rotatable or pivotable mirror (Faklis: see Fig 1B; objective lens comprising part of component 22 will be regarded as a first lens device); or a second lens device arranged between the first rotatable or pivotable mirror and the second lens array; or both the first and second lens devices (Prior art only discloses first lens device). 
Regarding claim 5, Faklis further discloses the apparatus (Faklis: see Fig 1B) of claim 4, wherein one or both of the first and second lens (Faklis: see Fig 1B; objective lens part of 22) devices comprise a spherical converging lens (Faklis: see Fig 1B; device is a spherical converging lens).
Regarding claim 6, Faklis in view of Lissotschenko discloses the apparatus (Faklis: see Fig 1B) of claim 4, wherein one or both of the first and second lens devices (Faklis: 22, converging lens of 22) are arranged to image an output-sided focal plane of the first lens array (Faklis: see Fig 1B; lens device images output-side of first lens array 21) into an input-sided focal plane of the second lens array (Faklis: see Fig 1B; directs light into input sided focal plane of second lens array 26). 
Regarding claim 7, Faklis in view of Lissotschenko discloses the apparatus of claim 6
(Lissotschenko: see Fig 8), wherein one or both of the first and second lens devices (Lissotschenko: 5 and 22, first and second lens devices) are arranged to Fourier-transform the laser radiation that has passed through the first lens array (Lissotschenko: see Fig 8; 
Regarding claim 8, Faklis in view of Lissotschenko discloses the apparatus (Lissotschenko: see Fig 8) according to claim 7, wherein the first rotatable or pivotable mirror (3, Fig. 8; Faklis teaches the first rotatable mirror) is arranged in a region of an output- sided Fourier plane of the first lens device (Lissotschenko: 5, first lens device) and in a region of an input-sided Fourier plane of the second lens device (Lissotschenko: 22, second lens device) (see Fig 8; mirror between first and second lens devices). 
Regarding claim 9, the modified Faklis discloses the apparatus (Lissotschenko: see Fig 8) according to claim 8, wherein the output-sided focal plane of the first lens array (Lissotschenko: 1, first lens array) corresponds to an input-sided Fourier plane of the first lens device (Lissotschenko: 5, first lens device) or is arranged in a region of the input- sided Fourier plane of the first lens device (Lissotschenko: see Fig 8; Para [0054]; lens array in input-sided plane of first lens device) and the input-sided focal plane of the second lens array (Lissotschenko: 9, second lens array) corresponds to an output-sided Fourier plane of the second lens device (Lissotschenko: 22, second lens device) or is arranged in a region of the output-sided Fourier plane of the second lens device (Lissotschenko: Fig 8; Para [0052-53]; second lens array arranged in region of output sided Fourier plane of second lens device 22). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faklis (US 2008/0083886, of record) in view of Lissotschenko (US 2007/0127132, of record) as applied to claim 1 above, and further in view of Tanitsu (US 2009/0002664, of record).

Regarding claim 10, Faklis in view of Lissotschenko discloses the apparatus of claim 1. Faklis in view of Lissotschenko does not discloses a third lens array comprising a plurality of third lenses arranged next to one another to at least partially pass to the second lens array the laser radiation that has passed through the first lens array. Faklis in view of Lissotschenko and Tanitsu are related because both teach apparatuses for deflecting laser radiation. 
Tanitsu discloses an apparatus for deflecting laser radiation (see Fig 1) further comprising: a third lens array (3, third lens array) comprising a plurality of third lenses arranged next to one another (see Fig 1; Para [0060]; array comprises a plurality of lenses arranged next to one another) to at least partially pass to the second lens array (5, second lens array) the laser radiation that has passed through the first lens array (see Fig 1; Para [60]; passed laser radiation that has passed through first lens array 2, to pass to the second lens array). 
Therefore it would have been obvious for one of ordinary skill in the art to have modified Faklis in view of Lissotschenko with a third lens array comprising a plurality of third lenses arranged next to one another to at least partially pass to the second lens array the laser radiation that has passed through the first lens array of Tanitsu for the purpose of improving the optical performance of the apparatus by increasing light collection efficiency. 
Regarding claim 11, Faklis in view of Lissotschenko and Tanitsu discloses the apparatus (Tanitsu: see Fig 1) of claim 10, wherein the third lens array (Tanitsu: 3, lens array) is arranged in an input-sided focal plane of the second lens array (Tanitsu: see Fig 1; thirds lens array arranged in input sided focal plane of second lens array 5). 
Regarding claim 12, Faklis in view of Lissotschenko and Tanitsu discloses the apparatus of claim 10 (Lissotschenko: see Fig 16), wherein the number and/or dimensions of the second lenses (Lissotschenko: 9, second array) correspond to the number and/or dimensions of the first lenses (Lissotschenko: 1, first array) and/or the number and/or dimensions third lenses (Lissotschenko: 37, third array) (Lissotschenko: see Fig 16; Para [0081]; array constructed of similar fashion). 
Regarding claim 13, Faklis in view of Lissotschenko and Tanitsu discloses the apparatus (Lissotschenko: see Fig 16) according to claim 10, wherein the first lens array (Lissotschenko: 1, first array), the second lens array (Lissotschenko: 9, second array), and/or the third lens array (Lissotschenko: 37, third array) comprise cylindrical lenses (Lissotschenko: Fig. 16; Para [0031, 0077, 0081]; array comprising cylindrical lenses) and wherein the cylinder axes of the cylindrical lenses are aligned perpendicular to the direction in which the cylindrical lenses of the respective lens array are arranged next to one another (Lissotschenko: Fig. 16; Para [0031, 0077, 0081]; arrays constructed from lenses aligned perpendicular to direction of proximal arrangement in this case they are arranged in y direction and are aligned in x direction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/G.A.S./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872